AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                      WesternDistrict
                                                 __________  District of
                                                                      of Virginia
                                                                         __________

                  United States of America
                             v.                                      )
          CARLOS DEMONTAE SPENCER                                    )        Case No.    4:19CR00026
  (FILED AS DETAINER WITH MARTINSVILLE CITY                          )
                     JAIL)                                           )
                                                                     )
                                                                     )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Carlos Demontae Spencer                                                                              ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                         u Superseding Indictment         u Information         u Superseding Information             u Complaint
u Probation Violation Petition              u Supervised Release Violation Petition        u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Drug Trafficking, Firearm Used in Drug Trafficking & Prohibited Person in Possession of Firearm




Date:         07/11/2019
                                                                                            Issuing officer’s signature

City and state:       Roanoke, VA                                                Hon. Elizabeth K. Dillon, U. S. District Judge
                                                                                              Printed name and title


                                                                   Return

           This warrant was received on (date)                           , and the person was arrested on (date)
at (city and state)                                            .

Date:
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
